NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                  CARLO E. JOHNSON,
                    Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2011-5126
                __________________________

    Appeal from the United States Court of Federal Claims
in Case No. 11-CV-199, Judge Nancy B. Firestone.
              ___________________________

                  Decided: March 9, 2012
                ___________________________

      CARLO E. JOHNSON, of Elkins Park, Pennsylvania, pro
se.

    JEREMIAH M. LUONGO, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and MARTIN F.
HOCKEY, Assistant Director.
JOHNSON   v. US                                            2


                  __________________________

  Before RADER, Chief Judge, NEWMAN, and O'MALLEY,
                    Circuit Judges.
PER CURIAM.

    Carlo E. Johnson appeals from the judgment of the
United States Court of Federal Claims, which dismissed Mr.
Johnson’s complaint for lack of subject matter jurisdiction
and for failure to state a claim upon which relief can be
granted. Johnson v. United States, No. 1:11-cv-00199 (Fed.
Cl. June 27, 2011). We affirm the dismissal.

                        BACKGROUND

    On December 2, 1994, while Mr. Johnson was enlisted
in the United States Air Force, he was arrested by Pennsyl-
vania authorities on various criminal charges, and was
convicted of criminal conspiracy. The conviction was upheld
on appeal to state and federal courts. Mr. Johnson was
discharged from the Air Force.

     On January 22, 2010, Mr. Johnson filed a pro se com-
plaint against the United States, alleging various wrongs
associated with his imprisonment by the state of Pennsyl-
vania, and asserting jurisdiction in part under 28 U.S.C.
§1495. The government sought dismissal of Mr. Johnson's
pro se complaint under Rules 12(b)(1) and (6) of the Court of
Federal Claims, and the Court of Federal Claims dismissed
the complaint for lack of subject matter jurisdiction and for
failure to state a claim upon which relief can be granted.
The Federal Circuit affirmed. Johnson v. United States, 411
Fed. Appx. 303 (Fed. Cir. 2010). Mr. Johnson continued to
file motions before the Court of Federal Claims, and on
March 23, 2011 the Court of Federal Claims issued an
Order instructing the Clerk not to accept any future sub-
3                                             JOHNSON   v. US


missions related to that case from Mr. Johnson. On March
30, 2011, Mr. Johnson filed a new complaint in the Court of
Federal Claims.

     In the March 30, 2011 complaint, Mr. Johnson stated
that he was arrested by the Philadelphia Police Department
on a “fake warrant,” that the Philadelphia District Attor-
neys filed a “fake complaint” against him, and that various
forms of malfeasance were committed by various courts and
officials in Pennsylvania. Mr. Johnson also alleged wrong-
doing by a U.S. district court in Pennsylvania for having
“affirmed a conviction which is not contained in the trial
court record,” wrongdoing by the U.S. Third Circuit Court of
Appeals for having “affirmed a conviction which is not
contained in the trial court record,” and wrongdoing by the
U.S. Justice Department for having “refused to investigate
the criminal activity of the Pennsylvania Commonwealth.”

    However, the complaint contains no allegation of arrest
by federal agents, no charge of violation of federal law, or
any reference to any trial in any federal court. The Court of
Federal Claims dismissed the complaint, in accordance with
its Rules, for absence of subject matter jurisdiction and for
failure to state a claim upon which relief can be granted.
The Court of Federal Claims explained:

    Under § 1495, this court has jurisdiction only over
    cases where the claimant was convicted of an "of-
    fense against the United States." 28 U.S.C. § 1495
    (2006); Robinson v. United States, 230 F.3d 1382,
    1382 (Fed. Cir. 2000) (holding that the Court of
    Federal Claims lacked subject matter jurisdiction
    over plaintiff’s § 1495 claim because he was con-
    victed in Indiana state court). Because Mr. Johnson
    was convicted in the Court of Common Pleas in
    Philadelphia for criminal conspiracy, his crime was
JOHNSON   v. US                                               4


    against the Commonwealth of Pennsylvania and not
    the United States. Although various federal courts
    may have affirmed his state court conviction, Mr.
    Johnson was never convicted or imprisoned for any
    federal crime.

Johnson v. United States, No. 1:11-cv-00199 at *6 (Fed. Cl.
June 27, 2011). Mr. Johnson appeals, stating that the Court
of Federal Claims has jurisdiction based on the argument
that 28 U.S.C. §1495 is conditioned by 28 U.S.C.
§2513(a)(2), and that his imprisonment by a state of the
United States invokes language from §2513(a)(2).

                         DISCUSSION

    Dismissal for lack of jurisdiction or for failure to state a
claim upon which relief may be granted receives plenary
review. See Boyle v. United States, 200 F.3d 1369, 1372
(Fed. Cir. 2000). A motion to dismiss may be granted only
when the facts asserted by the plaintiff, viewed in the light
most favorable to the plaintiff, do not entitle the plaintiff to
relief. Boyle, 200 F.3d at 1372. The plaintiff must plead
facts sufficient "'to raise a right to relief above the specula-
tive level.'" Am. Contractors Indem. Co. v. United States,
570 F.3d 1373, 1376 (Fed. Cir. 2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007)).

    In considering the dismissal of a pro se complaint, the
pleading is held "to less stringent standards than formal
pleadings drafted by lawyers." Haines v. Kerner, 404 U.S.
519, 520 (1972). However, a pro se plaintiff is not excused
or exempt from meeting jurisdictional requirements. Henke
v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

    Mr. Johnson starts with 28 U.S.C. §1495 as providing
jurisdiction over his claim. The statute states:
5                                              JOHNSON   v. US


    The United States Court of Federal Claims shall
    have jurisdiction to render judgment upon any
    claim for damages by any person unjustly convicted
    of an offense against the United States and impris-
    oned.

28 U.S.C. §2513 requires, in relevant part:

    (a) Any person suing under section 1495 of this title
    must allege and prove that:
        (1) His conviction has been reversed or set
        aside on the ground that he is not guilty of
        the offense of which he was convicted, or on
        new trial or rehearing he was found not
        guilty of such offense, as appears from the
        record or certificate of the court setting
        aside or reversing such conviction, or that
        he has been pardoned upon the stated
        ground of innocence and unjust conviction
        and
        (2) He did not commit any of the acts
        charged or his acts, deeds, or omissions in
        connection with such charge constituted no
        offense against the United States, or any
        State, Territory or the District of Columbia,
        and he did not by misconduct or neglect
        cause or bring about his own prosecution.

    Mr. Johnson states that the reference in §2513(a)(2) to
“any state,” means that the Court of Federal Claims has
jurisdiction to compensate for wrongful conviction of state
offenses. That is incorrect. Although §2513 requires a
person invoking §1495 to demonstrate that his conduct was
not an offense against the United States or any state, §1495
JOHNSON   v. US                                              6


limits the Court of Federal Claims to damages if “unjustly
convicted of an offense against the United States.”

    Mr. Johnson does not allege that he was convicted of an
offense against the United States. The Court of Federal
Claims correctly held that Mr. Johnson did not allege a
cause of action within the jurisdiction of the Court of Fed-
eral Claims.

    Finally, Mr. Johnson claims that the Court of Federal
Claims improperly sealed his complaint. The court did not
seal his complaint, but it did file, under seal, certain of the
attachments to his complaint due to references to personal
information (such as dates of birth and Social Security
numbers) in those attachments. See Ct. Fed. Cl. R. 5.2.
Contrary to Mr. Johnson’s claim, moreover, the Court of
Federal Claims did not rely on Mr. Johnson’s prior lawsuit
in dismissing his current complaint.

    The dismissal is affirmed.

    No costs.

                        AFFIRMED.